ORDER
PER CURIAM.
Robert Taylor (Defendant) appeals from the trial court’s judgment and sentence following a jury verdict convicting him of three counts of robbery in the first degree (Counts I — III), in violation of Section 569.020 RSMo 1994,1 and one count of robbery in the second degree (Count IV), in violation of Section 569.030. The trial court sentenced Defendant, as a prior and persistent offender, to twenty five years imprisonment on Count I, a concurrent life sentence on Count II, a life sentence on Count III consecutive to the sentences imposed on Counts I and II, and fifteen years imprisonment on Count IV concurrent with the sentence imposed on Count III.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).

. All subsequent statutory cites are to RSMo 1994.